  Case 3:19-cv-04171-JD Document 50 Filed 01/02/20 Page 1 of 13




XAVIER BECERRA
Attorney    General of California
BENJ AMIN M. GLICKMAN, SBN 247907
Supervising    Deputy Attorney    General
ANTHONY O'BRIEN, SBN 232650
NATASHA SAGGAR SHETH, SBN 282896
GABRIELLE D. BOUTIN, SBN 267308
Deputy Attorneys      General
State Bar No. 267308
  1300 I Street, Suite 125
  p.o. Box 944255
  Sacramento,     CA 94244-2550
  Telephone:     (916) 210-6053
  Fax: (916) 324-8835
 E-mail: Gabrielle.Boutin@doj.ca.gov
Attorneys for Defendants Governor Gavin Newsom,
Karla Nemeth, Keely Bosler, State Corttroller              Betty
Lee, State Treasurer Fiona Ma, Insurance
Commissioner Ricardo Lara, California Natural
Resources Agency Secretary Wade Crowfoot, and
Richard Gordon, in their official capacities

                           IN THE      UNITED        STATES           DISTRICT     COURT

                       FOR   THE    NORTHERN               DISTRICT         OF CALIFORNIA

                                       SAN    FRANCISCO                DIVISION




ALEX   CANNARA,       an individual;         GENE      A.          3:19-cv-04171   JD
NELSON,   an individual,
                                                                   JOINT  CASE      MANAGEMENT
                                             Plaintiffs,           STATEMENT

                V.                                                 Date: February 13, 2020
                                                                   Time: 10:00 a.m.
                                                                   Courtroom:     11
GOVERNOR      GAVIN     NEWSOM    IN HIS                           Judge:         The Honorable     James Donato
CAPACITY    AS THE WILDFIRE        FUND                            Trial Date:    None set
ADMINISTRATOR         AND AS A MEMBER                              Action Filed:  July 19, 2019
OF THE CALIFORNIA         CAT ASTROPHE
RESPONSE     COUNCIL,     et al.,

                                         Defendants.




                                                              1


                                                                     Joint Case Management Statement (3:19-cv-04171   JD)
     Case 3:19-cv-04171-JD Document 50 Filed 01/02/20 Page 2 of 13




           Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure ("FRCP"),                        the Clerk's

Notice dated October 25, 2019 (ECF No. 38), and the Standing Order for All Judges of the

Northern        District   of California     - Contents of Joint Case Management                Statement, Plaintiffs     Alex


Cannara and Gene A. Nelson ("Plaintiffs")                       and Defendants Governor         Gavin Newsom,       Karla

Nemeth, Keely Bosler, State Controller                   Betty Lee, State Treasurer Fiona Ma, Insurance

Commissioner             Ricardo Lara, California        Natural Resources Agency Secretary Wade Crowfoot,

Richard Gordon, and California                Public Utilities        Commissioners        ("CPUC")   Marybel     Batjer, Liane

Randolph,        Martha Guzman Aceves, Genevieve                     Shiroma, and Clifford       Rechtschaffen,     all in their

official     capacities ("Defendants55), submit this Joint Case Management                       Statement.     Counsel


participated       in a conference on September 26, 2019 pursuant to Rule 26(f) of the FRCP. The

CPUC Defendants and the remaining                     Defendants          identified   above are represented by two separate

sets of counsel in this action.

1.         Jurisdiction       and Service

           Plaintiffs:

           The First Amended            Complaint     ("FAC")      has been served on all named defendants except

Rhoda Rossman, Paul Rosenstiel and Catherine Bando, each a voting member of the California

Catastrophe Response Council.                 Although         service has been attempted, there appears          to be an

evasion and accordingly,            Plaintiffs      are looking to effect substitute service or have existing

government          counsel    accept    service    on their    behalf.

           Defendants:


           As Defendants argue in their motions to dismiss the FAC, filed on December 20, 2019

(ECF Nos. 48, 49), and set for hearing on February 13, 2020, this Court lacks subject matter

jurisdiction       on the grounds that Defendants               have Eleventh Amendment           sovereign immunity,

Plaintiffs      lack standing, the case is unripe, and the federal Johnson Act (28 U.S.C. § 1342) bars

the Court from exercising jurisdiction                 here.




                                                                      2

                                                                            Joint CaseManagementStatement (3:19-cv-04171 JD)
     Case 3:19-cv-04171-JD Document 50 Filed 01/02/20 Page 3 of 13




2.          Facts

            Plaintiffs:

            In this case, Plaintiffs             have alleged              the following             claims       against     defendants:

            Plaintiffs,      electric     and gas ratepayers                  of Pacific          Gas & Electric            Company          (PG&E),           bring

claims       to seek redress            wherein         under     the complained-of                   law (Assembly             Bill   1054),       they are being

forced       to subsidize            the Investor        Owned         Utilities        (IOUs)        through       payment        of increased           rates

($13.5       billion)       and moreover,              would     have their            rights     under the U.S.            and California           Constitutions,

such as their             due process         rights    and rights          to be free from             an unlawful           government            taking,

violated        by enforcement               of the complained-of                     act of the Legislature.

            Assembly          Bill    (AB)     1054,        a 57-paged          bill    signed       into law by Governor                  Gavin      Newsom

within       two weeks          of its introduction              on 12 July 2019,                 became          a bailout    of the IOUs,             both

financially          and legally.         Under        AB      1054,       electric     utility      customers         and California           taxpayers         will

continuously              subsidize      the IOUs'           liabilities       from      causing        catastrophic          wildfires.       The statute

authorizes          the California            Department           of Water            Resources        (DWR)          to issue as many             bonds       as

necessary           to capitalize        a fund        to pay IOU           liabilities-an             unlawful        gift of public         funds      to the

IOUs-while                 the California         Public        Utilities       Commission              (CPUC)         is empowered            to order        any

electricity         rate increases           necessary         for the bonds             to be paid off.

            AB 1054          authorized         the California              Public      Utilities      Commission             (CPUC)         to force      utility

customers           to pay over $13.5              billion      over the next 15 years to pay for fires that PG&E                                        and other

utilities      caused.       In AB 1054,            the Legislature             authorized            the CPUC          to impose          on utility      customers

a non-bypassable                charge.       The CPUC             did not provide                a fair notice        and hearing          to the utility

customers           before      imposing         the new $13.5               billion      charge.       Utility      customers         were not allowed                to

gather        evidence,        there was no hearing,                   and no cross-examination.                       The CPUC            decision       was not

supported           by evidence          but rather          by conclusions              and argument.

            In other words,             IOU     customers          can now be made responsible                              for paying       back     potentially

limitless        IOU       wildfire      liabilities        without         due process,            while     IOUs     continue        to reap a guaranteed

profit for their shareholders                     and investors.              The utilities          have placed            the burden       of their      wildfires

squarely on the backs of poor and working-class                                           families through increased electricity                           rates and
                                                                                         3

                                                                                                Joint Case Management Statement (3:19-cv-04171 JD)
    Case 3:19-cv-04171-JD Document 50 Filed 01/02/20 Page 4 of 13




taxes.     AB 1054 redefined                    both the burden                of proof      and the legal             standard       by which         an electric

utility     could     be found         imprudent,           placing       that burden              on ratepayers.           Meanwhile,            a utility         can

now       show it acted prudently                  by comparing                 its actions         against     those of other electric                 utilities,        even

if it violated        objective        standards           of utility        behavior,         such as California's                  wildfire     safety         rules.    As a

practical      matter,          it is now       nearly     impossible            for utility        customers          to prevent         an IOU        from        passing

uninsured        wildfire         liabilities        onto them.

           AB 1054 dismantles                    long-standing            legal       incentives        against         utility     imprudence,            despite

both federal          and state investigations                     revealing         the IOUs'         cavalier         attitudes       towards        safety       to be

the root cause of many                   devastating              wildfires.      One of California's                   largest       IOUs-Pacific                Gas &

Electric      Company             (PG&E)-is               in fact a convicted                felon     for its criminally              negligent        maintenance

of its gas pipelines,              which        led to a gas pipeline                  explosion        in San Bruno.                PG&E        declared

bankruptcy           six months          ago because               of its many          billions      in wildfire-related               liabilities,        yet

exhaustive          investigations              by at least two separate                   media       outlets       revealed         PG&E        spent millions

lobbying       the California               Legislature           in the last year and issued                    billions          in dividends        to its

shareholders.


           Given      the IOUs'          recent         history      of disaster         after disaster          caused           by violations        of safety          rules,

AB l054's            built-in      presumption             of safe electric             utility     operation          does little       more than assist IOUs

in passing         on costs in the form                  of unjust       and unreasonable                 rates onto their              customers.

           To induce           the Legislature             into passing           a 57-page          utility     bailout          plan in the span of two

weeks,       the IOUs           and their        institutional          investors         threatened           IOU      credit      downgrades             and

bankruptcy.           Such threats           resemble         the tactics            used by electric            power        providers          during       the

California          Energy        Crisis:       Power      plant      operators          would       threaten        to withhold          energy       and even turn

off their     power        plants      unless        the Legislature              approved           immediate           and unprecedented                  action        to

authorize       purchases           of artificially          overpriced              electricity.      Those         actions        cost the people           of

California          billions      which,        after     almost       two      decades,          Californian          taxpayers        are still      paying        off. If

implemented,             AB 1054 would                   be a permanent                burden       to California           taxpayers.          AB     1054        thus

violates      the due process               rights       of electric       utility       customers,            would      impose        unjust       and

unreasonable            rates upon them                 amounting            to an unconstitutional                    taking,      was improperly
                                                                                         4

                                                                                               Joint Case Management Statement (3:19-cv-04171 JD)
   Case 3:19-cv-04171-JD Document 50 Filed 01/02/20 Page 5 of 13




designated         as an urgency             measure,           and would         violate      the right       of the public          to access records

pertaining        to the public's            business.

         Plaintiffs           hereby     bring      this action          to invalidate         AB     1054     as violative           of the U.S. and

California        Constitutions,             receive        a declaration          of the bill's         invalidity,       and enjoin          any state officer

and agency          from       implementing             the bill's        various       provisions.

         Defendants             deny Plaintiffs'              allegations         and assert all defenses.

             Defendants:

             In the summer             of 2019,       the state of California                 faced an immediate                threat     to communities

and properties           throughout             the state from            the risk of catastrophic               utility-related          wildfires.        The

electrical       utilities'      resulting          exposure       to financial          liability      from    wildfires        caused        by utility

equipment          also increased             costs for ratepayers                and resulted           in unprecedented               instability       for the

utilities.      The state's         largest        electrical      utility     filed    for Chapter           11 bankruptcy            protection         and others

faced credit         ratings       downgrades             to near junk           bond       status.    This     instability      jeopardized            the ability

of the state's         electric        utilities     to provide          California          residents      and businesses             with     safe, reliable,

and affordable            electric        service,      to reduce         the risk of future             catastrophes          by maintaining              or

improving          facilities       and operations,               to meet the state's                mandates      to reduce          carbon     emissions,           and

to address        the risks        of climate          change.

             In response        to the immediate                threat       posed by utility-caused                   catastrophic        wildfires,       the

California         Legislature           took      action     to stabilize        the situation          by enacting           Assembly          Bill    ("AB")

1054 as an urgency                 measure.          Along        with       detailed       provisions        to lower        the risk of utility-caused

wildfires,        AB 1054          created         the Wildfire           Fund     ("Fund")           to pay the claims           of wildfire           victims.        It is

funded,        in part, by up to $10.5                  billion      in initial        and annual        contributions           from     electrical        utility

shareholders.           The purpose                of the Fund        is to protect           Californians         by ensuring           that utility

companies           that are safe actors               will     have the financial              means        to provide        essential       services         at

reasonable          rates and to reduce                costs to ratepayers                  by paying        for liabilities       that otherwise               would      be

recovered         in rate increases.

             The Fund          is capitalized         through        several       mechanisms             including        an electric         ratepayer

surcharge         that AB 1054              permitted           the CPUC          to approve           if the CPUC            found     the surcharge            to be
                                                                                        5

                                                                                              Joint Case Management Statement (3:19-cv-04171 JD)
     Case 3:19-cv-04171-JD Document 50 Filed 01/02/20 Page 6 of 13




just and reasonable.              Following      duly held rulemaking               proceedings,      the CPUC issued an order

approving         the surcharge        on October         24, 2019.       A party to that proceeding             has filed an Application

for Rehearing           at the CPUC,        which        is currently     pending.

          This action asserts facial constitutional                     challenges      to AB 1054 and an as-applied

constitutional          challenge      to the CPUC          surcharge      proceeding.

3.        Legal     IssueS


          Plaintiffs:

          Plaintiffs     brought      claims     as follows:      (l) Violation         of 14th Amendment           Due Process

rights;    (2) Violations          of the 5th Amendment                 Takings;     and (3) Declaratory          and Injunctive     Relief.

          Plaintiffs     will     contest Defendants'           motions      to dismiss        because (1) they have subject matter

jurisdiction       because substantial           questions       of federal        law are presented;      (2) there is no Eleventh

Amendment              sovereign     immunity       as individual         State defendants         have authority      to enforce    the

provisions        of AB 1054 against taxpayers;                   (3) Plaintiffs      have standing      as they have alleged,         and

would      suffer, a particularized            injury      by the imposition          of unjust and unreasonable           rates that are

imminent        and traceable         to AB 1054; (4) Plaintiffs'                claims   are ripe because the CPUC             has already

issued a proposed               decision,   with a final decision           by the end of October           2019, implementing          the

non-bypassable            $13.5 billion        charge to ratepayers;             and (5) the Johnson Act does not bar

Plaintiffs'       claims because they were not provided                         real notice,    nor afforded      a fair hearing,    and

there is no speedy or effective                 relief     under State law.

          Defendants:

          Each set of Defendants               has filed a motion           to dismiss     all claims    in the FAC.       The motions         are

set for hearing          on February        13, 2020. Defendants                argue that the Complaint           should be dismissed

because the court lacks subject matter jurisdiction                             and because each claim fails to state a claim

upon which          relief can be granted.           Subject matter jurisdiction                is absent because Defendants           have

Eleventh       Amendment             sovereign      immunity,       Plaintiffs       lack standing,     the case is unripe,        and the

Johnson Act (28 U.S.C.                 § 1342) bars the Court from exercising                     jurisdiction     here.




                                                                            6

                                                                                   Joint Case Management     Statement     (3:19-cv-04171      JD)
     Case 3:19-cv-04171-JD Document 50 Filed 01/02/20 Page 7 of 13




4.        Motions

          Plaintiffs:

          Plaintiffs     will      duly     file oppositions            to Defendants'          motions           for the reasons       discussed

above      and more        fully     in the prospective                filings.

          Defendants:

          Each set of Defendants                     has filed       a motion       to dismiss        all claims       in the Complaint.         The

motions        are set for hearing               on February           13, 2020.         If the Court        denies those motions             in full     or

in part, Defendants             will       likely     file motions         for summary          judgment.

5.        Amendment             of Pleadings

          Plaintiffs:

          Plaintiffs     propose          a deadline            of amending         pleadings        that is calculated          with   reference        to

an order       on Defendants'              motions         to dismiss          and discovery.

          Defendants:

          Defendants        propose           a deadline           of March        13, 2020,       to amend         the pleadings.

6.        Evidence        Preservation

          The parties       have reviewed                 the Guidelines            Relating       to the Discovery             of Electronically

Stored      Information            and met and conferred                   pursuant        to Fed. R. Civ.           P. 26(f)     regarding

reasonable         and proportionate                 steps taken to preserve                evidence         relevant       to the issues reasonably

evident       in this action.

7.        Disclosures

          The parties       have served               initial     disclosures        pursuant        to Rule       26(a).

8.        Discovery

          Plaintiffs:


          Plaintiffs      believe         they      are entitled       to discovery         as the Complaint                is not a simple     facial

challenge        to a statute.         The complaint                alleges       a scheme     to force       the people        of California       to

continuously            subsidize         the IOUs'             catastrophic       wildfires       liabilities.      This plan was concocted                  after

PG&E,         a convicted          felon     that caused California's                    deadliest      wildfire       and is subject      to claims

arising      therefrom,         gave more            than 3/4 of a million               dollars      to the Governor            and state legislators,
                                                                                     7

                                                                                          JointCaseManagementStatement                    (3:19-cv-04171          JD)
     Case 3:19-cv-04171-JD Document 50 Filed 01/02/20 Page 8 of 13




and more       in political       contributions.           In addition,     PG&E       spent $10 million           in lobbying           expenses          in

2018.     There     are factual        issues as to how this well-coordinated                      scheme      to impose       $13.5      billion      on

customers         while    weakening         the prudency           and due process          standards      culminated        in the 57-page

plan rushed        into law in just two weeks.

            The FAC          alleges    a conspiracy          between       PG&E      and state officials         to force     utility     customers

to pay victims            of PG&E       caused     fires,    even if PG&E           was imprudent.           The plot was hatched                 in a

series of meetings            between       and amongst            PG&E      executives,      state officials,      and their         hired

consultants        and advisors.          To conceal         the unlawful         scheme,     the perpetrators           attributed       their     plan

to a Wildfire        Task Force          report    and a Wildfire          Commission         Report.       Plaintiffs      have obtained

writing     showing        the time,      place and participants              of several     of the planning         meetings.           Plaintiffs

seek leave to obtain              a discovery      repository         to store and review           the relevant     email      and other

records     of communications.                Plaintiffs         also seek to take depositions              of the key perpetrators               of the

conspiracy.

          Defendants:

          Defendants         do not believe        that discovery           is necessary      or appropriate        in this action.

As argued         in their    motions       to dismiss,       this action      is barred     because      Defendants         have Eleventh

Amendment            sovereign         immunity,      Plaintiffs       lack standing,        the case is unripe,           and the federal

Johnson       Act deprives          the Court      of jurisdiction.          In addition,         the FAC     is a primarily          a facial

challenge       to a statute,       which     requires       no fact-finding.          Finally,     although      the FAC       also includes              an

as-applied        challenge       to the CPUC's             conduct       of the surcharge         rulemaking       proceeding,           there     are no

relevant      facts regarding           that proceeding           that are unknown           to or disputed        by the parties.

          For these reasons,            Defendants          ask the Court         to defer   all detailed       discussions       and orders

related     to the conduct          of discovery         until     after the motions         to dismiss      have been decided.               If the

Court      disagrees       with    Defendants        and finds        that factual      issues exist,       discovery       should       be planned

or ordered         based only       on the factual          issues identified        by the Court         in its ruling.

9.        Class     Actions

            This    case is not a class action.



                                                                              8

                                                                                   Joint Case Management Statement (3:19-cv-04171 JD)
           Case 3:19-cv-04171-JD Document 50 Filed 01/02/20 Page 9 of 13




1    10.      Related        Cases

 2            Plaintiffs:

 3            United States ofAmerica v. Pacific Gas & Electric Company, USDC Northern District of
 4   California,        Case No. CR 14-00175                  WHA        (PG&E      felony     probation);

 5            In Re PG&E            Corporation,        US Bankruptcy              Court,     Northern       District     of California,      Case

 6            No. 19-30008            (DM)     (bankruptcy         proceeding,          referenced       in AB 1054).

 7            Defendants:

 8            Defendants        are not aware          of any related          cases.

 9   11.      Relief

10            The FAC         prays    for: (1) "a judgment              that the following          provisions         of Section      6 and 16 of AB

11   1054     be declared        to have been adopted               in violation        of the United        States Constitution,"

12   (2) an injunction          "enjoining         Defendants           from    enforcing      or implementing            Section      6 and 16 of AB

13   1054,"      and (3) an award            of "litigation       expenses,        attorney     fees, and costs."          See FAC,        ECF No. 46

14   at 71-72.

15   12.      Settlement         and ADR

16            Prior     to reassigning        this action,       Judge Chen excused              the parties       from     ADR       at the October

17   17, 2019,         scheduling      conference.

18            Plaintiffs:

19               Plaintiffs     believe      a discussion         before       a neutral     in mediation        or settlement         conference

20   would      be productive.

21            Defendants:

22            This      case is very      unlikely     to settle.        The FAC        seeks to invalidate             duly-enacted       legislation

23    and Defendants           lack authority         to agree to a compromise                  on that issue.

24   13.       Consent        to Magistrate          Judge       For     All   Purposes

25             Plaintiffs      declined      Magistrate        jurisdiction        on August      2, 2019       (ECF No.        8).

26   14.       Other        References

27             The parties       do not currently             believe     that any other references             would       be appropriate        in this

28    Cafe.

                                                                                    9

                                                                                           Joint Case Management Statement (3:19-cv-04171 JD)
           Case 3:19-cv-04171-JD Document 50 Filed 01/02/20 Page 10 of 13




     15.          Narrowing            of Issues

              The parties          do not believe         that there are any issues that can be narrowed                                  by agreement             at

     this time.

     16.      Expedited           Trial     Procedure

               The parties         agree that this case is not suitable                        for expedited       trial    procedures.

     17.       Scheduling

               Plaintiffs:

               Plaintiffs       request      that discovery           commence             immediately.

               Defendants:

               For the reasons             stated above         in response           to item      8, discovery       is unnecessary               and

     inappropriate             in this action.        Plaintiffs        request       that the Court        wait    until     after deciding             the motions

     to dismiss          before    setting     any case deadlines.

     18.        Trial

                Plaintiffs:

                Plaintiffs      request      a jury    trial   with        an estimate         of 21 days of trial.          However,          because

      discovery          has not yet been completed,                    Plaintiffs        ask the Court        to permit        a revised          estimate       if the

      discovery          proves    the estimated          length        to be insufficient.

                Defendants:

                This      case will       be decided      and, if necessary,               tried    by the Court.          Plaintiffs       are not entitled            to a

     jury     trial     because     they raise purely              legal     claims      and seek only         equitable        relief.      Defendants

      believe         that the case will        be decided           on their      motions         to dismiss.      If not, Defendants                 anticipate

      that they would             then file motions            for summary               judgment.        In the event the Court                   determines        that

      factual         iSSues   exist   for trial,     the nature           of those      ISSUES would        determine         Defendants"             estimated

      trial   length.

     18.        Disclosure         of Non-party            Interested           Entities        or Persons

                Plaintiffs:

                Pursuant        to Civil     L.R.     3-15,     Plaintiffs        will     file a certification        that the following                listed

28    persons,          associations        of persons,        firms,       partnerships,          corporations       or other          entities     (i) have a
                                                                                          10

                                                                                                Joint   Case Management          Statement          (3:19-cv-04171         JD)
   Case 3:19-cv-04171-JD Document 50 Filed 01/02/20 Page 11 of 13




financial       interest     in the subject       matter   or controversy:         San Diego          Gas & Electric        Company,

Southern        California       Edison     Company,        and Pacific       Gas and Electric          Company.

         Defendants:

         As government            agencies,       Defendants       are exempt        from    filing    a Certification       of Interested

Entities       or Persons       under     Local    Rule    3-15.   See L.R.      3-15(a).     Defendants        nevertheless       believe

that the following            entities    may be interested         in this action:         San Diego      Gas & Electric         Company,

Southern        California       Edison     Company,         and Pacific        Gas and Electric         Company.

19.      Professional           Conduct

         All    attorneys       of record     have reviewed        the Guidelines           for Professional        Conduct      for the

Northern        District     of California.

20.        Other    Matters

           The parties       do not seek to discuss           any additional        matters      at the scheduling          conference,

but reserve        all rights     should      issues arise during       discussions         before     the Court.



Dated:         January     2, 2020                                                Respectfully         Submitted,

                                                                                  XAVIER BECERRA
                                                                                  Attorney    General of California
                                                                                  BENJAMIN M. GLICKMAN
                                                                                  Supervising    Deputy Attorney               General
                                                                                  ANTHONY O'BRIEN
                                                                                  NATASHA SAGGAR SHETH
                                                                                  Deputy Attorneys     General




                                                                                  /s/ Gabrielle D. Boutin
                                                                                  GABRIELLE D. BOUTIN
                                                                                  Deputy Attorney   General
                                                                                  Attorneys for Defendartts Governor Gavin
                                                                                  Newsom, Karla Nemeth, Keely Bosler,
                                                                                  State Controller   Betty Lee, State Treasurer
                                                                                  FionaMa,    Insurance    Commissioner
                                                                                  Ricardo Lara, California Natural
                                                                                  Resources       Agency      Secretary       Wade
                                                                                  Crowfoot, and Richard Gordori, in their
                                                                                  official capacities




                                                                           11

                                                                                 Joint   Case Management        Statement     (3:19-cv-04171   JD)
  Case 3:19-cv-04171-JD Document 50 Filed 01/02/20 Page 12 of 13




Dated:    January    2, 2020             AGUIRRE          & SEVERSON,             LLP




                                         /s/ Maria      C. Severson
                                         Maria       C. Severson
                                         Attorney for Plaintiffs


 Dated:    January    2, 2020            AROCLES        AGUILAR
                                         CHRISTINE        J. HAMMOND




                                         /s/ Christofer C. Nolan
                                         CHRISTOFER         C. NOLAN
                                         Attorneys for Marybel Batjer, Liarte
                                         Randolph,        Martha    Guzman        Aceves,
                                         Genevieve Shiroma, and Clifford
                                         Rechtschaffen, in their official capacities
                                         as Commissioners of the California Public
                                         Utilities     Commission




                                    12

                                         Joint Case Management        Statement     (3:19-cv-04171   JD)
       Case 3:19-cv-04171-JD Document 50 Filed 01/02/20 Page 13 of 13




 I                                              FILER'S          ATTEST       ATION

 2            Pursuant    to Civil   Local   Rule   5-1(i)(3),    regarding    signatures,    I hereby    attest that

 3   concurrence    in the filing    of this document       has been obtained         from   all signatories   above.

 4
     Dated:   January    2, 2020                                 /s/ Gabrielle   D. Boutin
 5                                                               Gabrielle    D. Boutin

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     13

                                                                          Joint Case Management Statement (3:19-cv-04171 JD)
